The Honorable Linda Chesterfield State Representative 12 Keo Drive Little Rock, AR 72206-4218
Dear Representative Chesterfield:
I am writing in response to your request for my official opinion on the following questions:
  1. Do school districts that are under federal court supervision enjoy "sovereign status"?
  2. Does the State have the authority to mandate school districts which are under federal court supervision to consolidate so long as it does not have a negative impact on desegregation in the resulting district or districts?
RESPONSE
I am unable to answer these questions, which my inquiries reveal are the subject of pending litigation. The term "independent, sovereign desegregating school districts" is contained in the 1989 Settlement Agreement between the State and others in the case of Little Rock SchoolDistrict v. Pulaski County Special School District, Case No. 4:82CV00866 WRW (E.D. Ark. 1982) — a case that involved the issues of consolidation and desegregation. The significance of that term and its legal effect is currently at issue in an appeal and cross-appeal concerning efforts to create a new school district in the Jacksonville area, under the stylesGary Bollen, et al. v. Lorene Joshua et al., Case No. 03-3088 (8th
Cir. 2003) and Pulaski County Special School District, et al. v. GregBollen et al., Case No. 03-3404 (8th Cir, 2003), respectively. It has long been the policy of this executive office to avoid opining on matters that are under current consideration by the judiciary — particularly when, as in this instance, the State of Arkansas is one of the parties to the litigation. Accordingly, I must respectfully decline to address your requests.
I regret I could not be of assistance in this matter. Please feel free to contact me if I can help you in some other respect.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JD/cyh